     Case 1:20-cv-00683-NONE-JLT Document 22 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIAN JUAN LLOYD,                                      No. 1:20-cv-00683-NONE-JLT (PC)

12                        Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                              RECOMMENDATIONS TO DENY
13            v.                                              PLAINTIFF’S MOTION FOR
                                                              TEMPORARY RESTRAINING ORDER
14    D. CASTILLO, et al.,
                                                              (Doc. Nos. 4, 20)
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 12, 2020, the magistrate judge filed findings and recommendations to deny

21   plaintiff’s motion for a temporary restraining order. (Doc. No. 20.) The findings and

22   recommendations were served on plaintiff and contained notice that any objections to the findings

23   and recommendations were to be filed within fourteen days. (Id.) Plaintiff has filed a response

24   noting that he does not contest the denial of his motion. (Doc. No. 21.)

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   /////

                                                          1
     Case 1:20-cv-00683-NONE-JLT Document 22 Filed 12/10/20 Page 2 of 2


 1           1. The findings and recommendations filed November 12, 2020 (Doc. 20), are adopted in

 2   full; and

 3           2. Plaintiff’s motion for temporary restraining order and preliminary injunction (Doc. 4)

 4   is DENIED.

 5

 6   IT IS SO ORDERED.

 7       Dated:    December 9, 2020
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
